Rockers, J.
The plaintiff leased to defendant, for a period of three years from October 1,1881, the premises on St. Charles street, in this city. Two months’ rent was paid by defendant, when a dispute arose in'regard to certain repairs and drainage work required, as alleged by defendant, to make the house tenantable. The first notice is that given by defendant on December 5. On December 14th following the parties agreed to change the condition in the term of lease, reducing it from three years to one year. As appears, certain repairs were made by plaintiff. The rent due on January 1st, for the month of December, was not paid, and on the 7th of that month a suit was instituted for- the full amount due on the contract of lease. On January 9 defendant again writes plaintiff that the repairs she had caused to be made had been improperly made$ that the condition of the property required the necessary repairs previously specified, and that unless at once made defendant would make the repairs and deduct the amount from the rent.
Defendant has never made the repairs, has paid no rent, and still remains in the house. The only serious question raised is that of the defective drainage.
Defendant does not ask to have the lease annulled. He intimates he has that right, but contents himself with a prayer for damages,
The rented premises stands on pillars from three to four *375feet high, giving full ventilation, and affording every facility for obtaining- a perfect view of tbe bouse and tbe condition of tbe ground underneath. If, as contended, tbe lot is much lower than tbe banquette, such a condition was, by mere examination, evident, and required not skill, but mere ordinary diligence, and an examination would have informed defendant of tbe true condition. On this point there can be no doubt; on other matters tbe conflict in tbe testimony justifies some doubt.
Tbe defendant has suffered no damages — this tbe district judge found; and tbe mere fact that be anticipates tbe possibility of climatic or local disorders subsequently developing •disease in himself and family, cannot warrant a judgment in bis favor.
It would be an idle inquiry to enter into and discuss tbe theory of possible illness, in tbe presence of an admitted immediate healthful condition. No law would compel, neither would it warrant, a person in submitting himself or family to tbe perils of disease; but when be assumes tbe risk, and, as in this case, does nothing to remove himself from the threatening circumstances, tbe law cannot listen to bis fears, nor award a relief for anticipated damage.
There is no doubt tbe rent is due — it is admitted ; tbe necessary repairs claimed have not been made; not one dollar has been paid out by tbe tenant; nor is it shown he ever did more than obtain an estimate from a builder of what tbe repairs would cost.
Tbe tenant is not without protection. He is authorized by law to make tbe repairs, if necessary ones, and deduct from bis rent, in all cases when tbe landlord refuses to make them. And defendant in this case, while bis monthly rental was only .sixty dollars, held by a lease of which only two months bad passed: be bad ample security for tbe two hundred dollars, or so much thereof as was legal, estimated as tbe costs of needed repairs. C. C. 2694; Lewis v. Pepin, 33 La. An. 1422, and authorities there cited. To permit a party defendant to *376recover in a proceeding like the present, would virtually allow him to keep both premises and rent.
¥e have not reviewed the evidence in this case, in so tar-as it bears on the merits of the defendant’s demand for repairs,, whether necessary or not necessary. The pleadings present the pure question of law governing the relations of landlord and tenant. “ Dees a failure of the lessor to make necessary repairs, sustain a claim for damages by the lessee, when the rent is sufficient to enable the lessee to make them ? ” The answer must be in the negative, because, “ the lessee is authorized to make them himself, and to deduct the cost from the rent.”
Judgment reversed, and judgment is now rendered for plaintiff as prayed for, with costs of both courts.